Per Curiam.
The court below erred in vacating the supplementary proceedings on the ground that more than ten years had elapsed since the entry of the judgment on which they were based.
Section 773 of the Civil Practice Act, relating to proceedings supplementary to judgment, as added by chapter 630 of the Laws of 1935, provides that such a proceeding may be maintained until the judgment is satisfied, vacated or barred by the Statute of *23Limitations. An action on the present judgment would not be barred until the expiration of twenty years from the date when the creditor was first entitled to enforce it. (See Civ. Prac. Act, §§ 44, 484; McMahon v. Bonanza, 240 App. Div. 772.)
Assuming that prior to the passage of chapter 630 of the Laws of 1935 the omnibus ten-year Statute of Limitations contained in section 53 of the Civil Practice Act was applicable to supplementary proceedings, such period of limitation no longer applies since there now appears to be a specific limitation of twenty years prescribed with respect to such proceedings. No vested right is destroyed by giving a retrospective application to this remedial statute. It did not supply a remedy where none previously existed for the right to proceed by action to enforce the judgment persisted for twenty years. (See Gotham Nat. Bank of N. Y. v. Strunsky, 162 Misc. 673.)
Order in so far as it grants motion to vacate proceedings reversed and motion to punish for contempt granted unless the debtor appears for examination at Special Term, Part II, of the City Court of the City of New York, County of Bronx, on February tenth, at ten a. m.
All concur. Present —■ Levy, Hammer and Callahan, JJ.